Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 1 of 17




          EXHIBIT 23
                                   Each yellow oval-shaped tablet      NDC 76346-073-01
                                   contains 300 mg of mifepristone.
                                                                       28 Tablets           Rx only
                                   Usual Dosage: For indications,
                                   dosage, precautions, etc., see
                                   accompanying package insert.

                                   Store at 25qC (77qF); excursions
                                   permitted to 15q to 30qC (59q to
                                   86qF) [see USP Controlled
                                   Room Temperature].                                300 mg Tablets
                                   Dispense in tight container (USP)   Take tablets whole. Do not split, crush




                        BAR CODE
                                                                       or chew.
                                   KEEP THIS AND ALL DRUGS
                                   OUT OF THE REACH OF                 ATTENTION PHARMACIST: Dispense
                                                                       attached Medication Guide to each
                                   CHILDREN
                                                                                                                                        Lot No:
                                                                                                                                        Exp.




                                                                                                                 Manufactured for:
                                                                                                                 Menlo Park, CA 94025
                                                                       patient.                                  Corcept Therapeutics
                                                                                                                                                             Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 2 of 17




                                                                                                                                                  FDA 0291
Reference ID: 3089791
  Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 3 of 17


  CENTER FOR DRUG EVALUATION AND
             RESEARCH




                  APPLICATION NUMBER:
                    202107Orig1s000



RISK ASSESSMENT and RISK MITIGATION
             REVIEW(S)




                                                               FDA 0292
                 Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 4 of 17



                                   Department of Health and Human Services
                                         Food and Drug Administration
                                   Center for Drug Evaluation and Research
                                    Office of Surveillance and Epidemiology
                         Office of Medication Error Prevention and Risk Management

                                     RISK MANAGEMENT REVIEW


              Date:                      January 27, 2012

              Risk Management Analyst:   Suzanne Robottom, Pharm.D.
                                         Division of Risk Management (DRISK)

              Team Leader:               Cynthia LaCivita, Pharm.D., DRISK

              Division Director:         Claudia Karwoski, Pharm.D., DRISK

              Drug Name:                 Korlym (mifepristone)

              Dosage and Route:          300 mg tablets; by mouth

              Application Type/Number:   NDA 202-107

              Applicant/sponsor:         Corcept

              OSE RCM #:                 2011-2351




                                                                                     FDA 0293
Reference ID: 3078677
                    Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 5 of 17




              EXECUTIVE SUMMARY
              The purpose of this review is to document DRISK’s determination that a risk evaluation
              and mitigation strategy (REMS) with elements to assure safe use (ETASU) is not
              necessary for the approval of mifepristone for the treatment of the signs and symptoms of
              endogenous Cushing’s syndrome.
              Corcept submitted a 505(b)(2) application for approval of Korlym (mifepristone) for the
              treatment of the signs and symptoms of endogenous Cushing’s syndrome. Mifepristone
              (Mifeprex) is currently approved for pregnancy termination with a REMS with ETASU.
              Based on FDA feedback provided at the September 14, 2010 pre-NDA meeting, Corcept
              proposed a REMS with ETASU with their NDA submission.
              After extensive research and multiple discussions with the review team, DRISK and the
              Division of Metabolism and Endocrinology Products (DMEP) determined that:
                    x    A REMS with ETASU is not necessary to ensure that the benefits outweigh the
                         risks of Korlym in the Cushing’s population.
                    x    A REMS with ETASU for Korlym would not improve the benefit/risk balance for
                         the intended use (Cushing’s) population and would add burden.
                    x    Use of Korlym outside of Cushing’s syndrome cannot be prospectively
                         quantified.
              The REMS Oversight Committee and the Center Director provided additional guidance
              and affirmed that although a REMS is required for Mifeprex, a REMS for Korlym is not
              necessary to ensure that the benefits of the drug outweigh its risks at this time. Korlym’s
              safety and drug utilization should use be monitored through post marketing requirements
              (PMR). If data indicate that the current approach compromises the integrity of the
              Mifeprex REMS and results in serious adverse events, or additional serious safety signals
              arise, further regulatory action must be considered.

              1     INTRODUCTION
              The purpose of this review is to document DRISK’s determination that a REMS with
              ETASU is not necessary for the approval of mifepristone for the treatment of the signs
              and symptoms of endogenous Cushing’s syndrome.

              1.1       BACKGROUND
              Corcept submitted a 505(b)(2) application on April 15, 2011 for approval of Korlym
              (mifepristone) to treat the clinical and metabolic effects of hypercortisolism in adult
              patients ( 18 years of age) with endogenous Cushing’s syndrome including:
                    x Patients with Cushing’s disease who have not adequately responded to or relapsed
                     after surgery
                    x Patients with Cushing’s disease who are not candidates for surgery
                                                                                       (b) (4)




                                                                                                      2
                                                                                                  FDA 0294
Reference ID: 3078677
                  Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 6 of 17



              Korlym is manufactured as 300 mg tablets. The proposed dosing for the aforementioned
              indication is 300 to 1200 mg daily by mouth.

              1.2 REGULATORY HISTORY
              Mifepristone if currently marketed as Mifeprex and approved on September 28, 2000
              under 21 CFR 314 Subpart H for the medical termination of intrauterine pregnancy
              through 49 days’ pregnancy. The approved dosing is 600 1 mg (three (3), 200 mg tablets)
              followed by misoprostol on Day 4. Since approval, mifepristone is available only through
              a restricted distribution program that requires prescribers to be enrolled to be able to
              order Mifeprex and should only be distributed to/through a clinic, medical office, or
              hospital, by or under the supervision of a specially certified prescriber. Mifeprex is not
              distributed to or dispensed through retail pharmacies. The restricted distribution program
              was approved as a REMS on June 8, 2011. 2
              In 2007, Corcept initiated a clinical development program to evaluate the clinical benefit
              of mifepristone in patients with Cushing’s syndrome and received orphan drug
              designation on July 5, 2007.

              A pre-NDA meeting with Corcept was held on September 14, 2010. Corcept informed
              the FDA that they intended to submit a REMS and requested comments on the draft
              REMS. The FDA informed Corcept that for this NDA/indication, a REMS with restricted
              distribution would be necessary to address the risk of termination of pregnancy. The
              proposed REMS must be sufficient to maintain the integrity of the current Mifeprex
              restricted distribution program. The sponsor was instructed that a complete review of the
              proposed REMS, and REMS materials would be done in conjunction with the full clinical
              review after the NDA is submitted.

              On April 15, 2011 Corcept submitted NDA 202107 for review with a proposed REMS.

              2       MATERIALS REVIEWED

              The following materials were reviewed:

                  x     Weber J. Pre-NDA Meeting Preliminary Comments for September 14, 2010.
                        Signed under IND 76480 on September 9, 2010 by Weber J.
                  x     NDA 202107 submitted on April 15, 2011 and received on April 18, 2011 with a
                        proposed REMS with ETASU.
                  x     Bhatnagar U. Maternal Health Team review for Mifepristone. Signed September
                        15, 2011 by Bhatnagar U, Feibus K, and Mathis L.
                  x     Greene P. Drug use review of Mifeprex. Signed September 19, 2011 by Greene P,
                        Chai G, and Governale L.

              1
                Standard practice is to dispense a single, 200 mg tablet of mifepristone, not 600 mg. In addition, the
              standard misoprostol dose is 800ȝg (4 tablets), not 400 ȝg.
              2
                Mifepristone was included on the list of products deemed to have in effect an approved risk evaluation
              and mitigation strategy (REMS) under section 505-1 of the Federal Food, Drug, and Cosmetic Act with the
              passage of the Food and Drug Administration Amendments Act (FDAAA) of 2007.


                                                                                                                  3
                                                                                                              FDA 0295
Reference ID: 3078677
                      Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 7 of 17



                      x    November 3, 2011 Center Director Briefing on Mifepristone for Cushing’s
                           syndrome. Signed into DAARTS for NDA 202107 on November 15, 2011 by
                           Egan A.
                      x
                                (b) (6)
                                        Division of Reproductive and Urology Products consult response.
                                                                                        (b) (6)
                           Signed November 18, 2011 by                                          .

              3        RISK BENEFIT CHARACTERIZATION

              3.1         CUSHING’S SYNDROME AND TREATMENT OPTIONS
              Cushing’s syndrome is a serious, multisystem disorder that results from overproduction
              of cortisol by the adrenal glands. For those not cured by surgery, it is a chronic and
              debilitating condition.4 If left untreated, Cushing’s syndrome limits survival to 4 to 5
              years following initial diagnosis.3

              Surgical resection of the offending tumor remains first line treatment, and initial cure or
              remission is obtained in 65-85% of patients with Cushing’s disease. 4 In cases that surgery
              only partially or temporarily controls glucocorticoid hypersecretion (or for patients who
              are not candidates for surgery), 5 radiation and/or pharmacologic treatment is used for
              disease control. A two to three fold increase in mortality is observed in most studies and
              this excess mortality seems confined to patients in whom initial cure was not obtained
              (the indicated population for mifepristone). 4

              There is an unmet medical need for additional drug treatment options for Cushing’s
              syndrome. The following table lists the drug treatment options, none of which are
              approved for Cushing’s syndrome:2,6

                      Steriodogenic inhibition      Adrenolytic         Neuromodulators               Glucocorticoid
                                                                        of ACTH release            receptor antagonism
                  x   Metyrapone (not             x Mitotane^^         x Cyproheptidine*          x Mifepristone
                      available in US)            x Etomidate          x Bromocriptine*
                  x Aminoglutethimide                                  x Valproic acid*
                      (discontinued)^                                  x Octreotide*
                  x Ketoconazole
                  ^Aminogluthethimide was approved in 1980 and indicated “for the the suppression of adrenal
                  function in selected patients with Cushing’s syndrome.”
                  ^^Mitotane was approved in 1970 and indicated for “the treatment of inoperable adrenal cortical
                  carcinoma of both functional and nonfunctional types.”
                  *Agent has not demonstrated consistent clinical efficacy.3

              3
                Gums JG, Smith JD. Adrenal Gland Disorders. Pharmacotherapy: A pathophysiologic approach. 4th ed.
              Ed Dipiro JT. Stamford, Appleton & Lange, 1999. Print.
              4
                Steffensen C, Bak AM, Rubeck KZ, Jorgensen JO. Epidemiology of Cushing’s syndrome.
              Neuroendocrinology 2010;92(supp 1):1-5.
              5
                Johanssen S. Allolio B. Mifepristone (RU 486) in Cushing’s syndrome. Euro J Endocrin (2007)156; 561-
              569.
              6
                Heyn J, et al. Medical suppression of hypercortisolemia in Cushing’s syndrome with particular
              consideration for etomidate. Pituitary (online May 10, 2011).


                                                                                                                4
                                                                                                            FDA 0296
Reference ID: 3078677
                    Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 8 of 17




              3.1.1     Size of Population
              Cushing’s syndrome is a rare disorder with incidence ranging from 0.7 to 2.4 per 1
              million persons per year. 7 Ninety percent of all cases of Cushing’s syndrome occur
              during adulthood; the incidence of Cushing’s syndrome in children is estimated at
              approximately 0.2 cases per 1 million persons per year.
              It is estimated that at any given time there are approximately 20,000 patients with
              Cushing’s syndrome in the U.S. The peak incidence of Cushing’s syndrome due to an
              adrenal or pituitary tumor occurs in persons 25-40 years of age; females are 8 times more
              likely than males to develop hypercortisolemia from a pituitary tumor and 3 times more
              likely to develop a cortisol-secreting adrenal tumor.
              In the US, it is estimated that approximately 5,000 patients would be considered
              candidates for treatment with Korlym.

              3.2     EXPECTED DRUG BENEFIT

              Mifepristone works by binding to glucocorticoid receptors, preventing cortisol from
              binding, and thereby blocking cortisol’s activity and effects. It does not decrease the
              amount of circulating cortisol. It has a rapid onset of action (~90 minutes for peak plasma
              concentrations).

              According to the sponsor in Study 400 (open label, 24 week prospective trial), 60% of the
              diabetes patients met the primary endpont of at least a 25% reduction in AUCglucose, and
              antidiabetic medication use was reduced in half of the patients. The Data Review Board
              determined that 72% of patients met the secondary endpoint of a change in signs and
              symptoms at week 24.

              Mifepristone may be used as an adjunct to radiation, palliative treatment, or when rapid
              onset of anti-glucocorticoid effect is required (e.g., psychosis).

              3.3     DURATION OF TREATMENT
              Cushing’s syndrome that is not cured by surgery is a chronic condition. Patients may be
              treated indefinitely (weeks, months, years/decades) with mifepristone.

              3.4     SEVERITY OF THE RISK
              The observed risks (adverse events documented in the safety database; adrenal
              insufficiency, hyopkalemia, and endometrial hyperplasia) in patients with Cushing’s
              syndrome were considered. After discussion with DMEP, we agree that these risks can be
              adequately addressed through labeling.



              7
                Newell-Price J, Bertagna X, Grossman AB, Nieman LK. Cushing’s syndrome. Lancet. 2006 May 13;367
              (9522):1605-17.


                                                                                                                      5
                                                                                                                  FDA 0297
Reference ID: 3078677
                  Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 9 of 17



              Two risks were identified that are anticipated to occur in the post-marketing setting.
              These risks were the focus of the risk management discussion.

              3.4.1      Fetal Loss (unintended pregnancy termination)

              3.4.1.1 Cushing’s Syndrome Patients
              Mifepristone blocks progesterone receptors at lower doses than necessary for
              glucocorticoid receptor inhibition. Therefore, the lowest treatment dose studied for the
              treatment of Cushing’s syndrome is effective for terminating pregnancy. However,
              mifepristone alone is less effective for pregnancy termination when compared to the
              combined regimen mifepristone/prostaglandin.8

              Women with Cushing’s syndrome are not at substantial risk for fetal loss because they
              are unlikely to be pregnant. The review by the Maternal Health Team (MHT) states that
              amenorrhea and ovulatory disturbances are associated with untreated Cushing’s
              syndrome and therefore pregnancy occurs “rarely” in this population. Pregnancy may
              occur in a small subset of patients with Cushing’s syndrome who are of childbearing age.
              MHT recommends that this possibility be noted in labeling. 9

              At the time treatment is initated with mifepristone, a woman has a low likelihood of
              conception due to her underlying disease. During treatment, if she is not compliant with
              mifepristone treatment, she would be amenorrheic due to worsened disease condition. If
              she is compliant with medication, mifepristone would prevent a sustained pregnancy.
              Therefore, the risk of fetal loss before and during treatment in the intended patient
              population appears low.

              Pregnancy tests were performed in Study 400 as part of enrollment and repeated after any
              significant interruption of treatment. No pregnancies were reported.

              3.4.1.2 Non-Cushing’s Syndrome Patients
                                                                                                     (b) (4)
              There are a variety of uses for mifepristone                                                     . It has been
              studied to treat the following:
                                                                                                                                  (b) (4)




                                                                                                        (b) (4)
                                                                                                                  .
              8    (b) (6)                                                                                              (b) (6)
                        Division of Reproductive and Urology Products consult response. Signed November 18, 2011 by
                                    .
              9
                Bhatnagar U. Maternal Health Team review for Mifepristone. Signed September 15, 2011 by Bhatnagar U, Feibus K,
              and Mathis L.




                                                                                                                             6
                                                                                                                         FDA 0298
Reference ID: 3078677
                 Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 10 of 17



              At present, mifepristone is only commercially available in blister packages (3 pills per
              carton) that are sold through the Mifeprex REMS. If Korlym is approved without
              restrictions (e.g. REMS), mifepristone will be more readily available to treat females of
              child bearing potential with other chronic conditions. The extent of off-label use of
              mifepristone, for the above conditions, in the post-marketing setting is unknown.

              3.4.2 Intended Termination of Pregnancy with Korlym
              If Korlym is approved without a REMS with restricted distribution, there will be
              increased access to mifepristone. This could lead to 1) prescribers prescribing Korlym for
              the termination of pregnancy without following the safeguards that are in place for
              Mifeprex and/or 2) misuse, pilfering, and diversion of Korlym for the termination of
              pregnancy not under the supervision of a healthcare provider.

              The risk mitigation tools for the Mifeprex REMS are physician certification and
              controlled access to assure safe use. A Mifeprex prescriber must agree that he/she meets
              the required qualifications to assure the drug is used safey and appropriately. Compliance
              with the REMS requirements is not enforced beyond a one-time completion of the
              enrollment form (e.g., signed Patient Agreements are not collected). The certification
              requirement is the tool that provides controlled access for Mifeprex. Without restricted
              distribution, a prescriber using Korlym for pregnancy termination would not have to
              attest to having certain skills, agree to document certain information/activities, or report
              adverse events. The patient would not receive a Patient Agreement or Mifeprex
              Medication Guide that would provide the most relevant and important information to her
              for pregnancy termination. The current REMS does not prevent use beyond 49 days
              gestation, termination of an ectopic pregnancy, bleeding, incomplete abortion, and
              infection.

              In considering if there is increased potential for pilfering and misuse with Korlym, we
              note that Mifeprex is distributed only to medical facilities and dispensed to the patient in
              small quantities (a single tablet) by certified prescribers. Korlym will be distributed
              directly to patients, in larger quantities and each Korlym tablet is an effective dose for
              pregnancy termination. Moreover, Korlym is proposed to be packaged in bottles of 28
              and 280, making diversion and pilfering presumably easier relative to the Mifeprex
              packaging. Similar to Korlym, there is potential for Mifeprex to be pilfered or diverted
              from a distribution facility, during shipping, or at the place of dispensing. Mifeprex has
              processes in place to prevent drug loss during distribution and shipping that can be done
              outside a REMS for Korlym. It is not known if clinics keep careful stock and dispensing
              records of Mifeprex.

              3.5   RISK IN CONTEXT OF DRUGS IN CLASS AND AMONG OTHER DRUGS USED TO
                    TREAT THE DISEASE
              There are no other glucocorticoid receptor antagonists approved in the U.S. for
              comparison.
              Ketoconazole, metapyrone (not approved in U.S.), mitotane, etomidate are anti-corticolic
              drugs that are used for the treatment of Cushing’s syndrome. Because these drugs have a


                                                                                                       7
                                                                                                   FDA 0299
Reference ID: 3078677
                   Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 11 of 17



              different mechanism of action, they are not associated with the same potential risks as
              mifepristone. These drugs are associated with serious risk(s) although none of these drugs
              have a REMS.

              3.6     HOW THE RISK(S) ARE MANAGED ACROSS OTHER PRODUCTS AND/OR DISEASES

              3.6.1     Fetal Loss
              Other drug products are associated with fetal loss (e.g., methotrexate, misoprostol; see
              Attachment 1). At present, this risk is addressed through labeling for these drugs. There
              are no REMS approved that address only fetal loss without also the accompanying risk of
              birth defect.

              3.6.2     Intended Termination of Pregnancy with Korlym
              We identified two drugs, misoprostol and methotrexate, that are associated with a risk of
              pregnancy termination and are approved for other uses. See the table in Attachment 1.
              The extent to which misoprostol and methotrexate are used off-label to terminate
              pregnancy is unknown. With each drug, the risk of termination of pregnancy is managed
              through labeling (Contraindication, Boxed Warning) and neither product has a REMS.

              3.6.3     Misuse
              Misuse has been addressed in different ways as follows:
              Voluntary Restricted Distribution:
              x     Example: Egrifta/growth hormone: Growth hormones are at risk for misuse and
                    abuse. None of the growth hormone products have a REMS. However, the sponsor
                    has voluntarily decided to distribute this product through a non-REMS restricted
                    distribution system which allows tracking “of each box of Egrifta to determine the
                    volume of product dispensed and evaluate if the projected number of boxes dispensed
                    correlates with prescription use in the intended population.” 10 Egrifta was approved
                    in 2010 with no REMS and no PMR for monitoring drug use.
              Required Restricted Distribution Program
              x     Example: Xyrem 11
                    o At the time Xyrem was initially approved in 2002, the Sponsor agreed as a
                       condition of approval to distribute and dispense Xyrem through a primary and
                       exclusive central pharmacy, implement a program to educate physicians and
                       patients about the risks and benefits of Xyrem, fill the initial prescription only
                       after the prescriber and patient received and read the educational materials, and
                       maintain patient and prescribing physician registries. 12



              10
                 LaCivita C. Review of REMS for Egrifta. Signed September 3, 2010.
              11
                 Xyrem was included on the list of products deemed to have in effect an approved risk evaluation and
              mitigation strategy (REMS) under section 505-1 of the Federal Food, Drug, and Cosmetic Act with the
              passage of the Food and Drug Administration Amendments Act (FDAAA) of 2007.
              12
                 Choudhry Y. REMS Interim Comment Set #1. Signed August 1, 2011 by Choudhry Y and Worthy K.


                                                                                                                   8
                                                                                                               FDA 0300
Reference ID: 3078677
                  Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 12 of 17



              3.6.4     Same Active Ingredient, Different Indication and Different Risk
                        Management Approaches

              The agency evaluates an active ingredient based on the risk benefit profile for the
              intended population. To date, the Agency has not required a REMS for a product based
              only on the fact that the active ingredient already has a REMS for one population. For
              example, denosumab was originally approved under two tradenames for different
              indications. Prolia was initially approved for the treatment for post-menopausal
              osteoporosis (PMO). At that time, a REMS for Prolia was required and approved
              consisting of a Medication Guide and communication plan to “inform healthcare
              providers about the risks of serious infections, dermatologic adverse reactions, and
              suppression of bone turnover, including osteonecrosis of the jaw.” Under the tradename
              Xgeva, denosumab was approved for prevention of skeletal-related events in patients
              with bone metastases from solid tumors. A REMS was not required given the resulting
              differences in the risk benefit profile when considering the patient populations (post-
              menopausal women vs cancer patients with bone metastases) and prescribing populations
              (internists vs oncologists).

              3.7     PRODUCTS AFFECTED
              Mifeprex (and pending generics) are potentially affected because they are or will only be
              available under a restrictive REMS.

              4     RISK MANAGEMENT CONSIDERATIONS
              The following factors are important to consider:
              x     Burden to the intended population
                    It is important to ensure that the intended treatment population can receive Korlym in
                    a timely, dependable manner in the least burdensome way. Any restrictions will
                    impede access with little to no benefit to Cushing’s syndrome population.

              x     Confidentiality/Privacy
                    Confidentiality and patient privacy is a significant issue with Mifeprex. To what
                    extent do stakeholders who make, distribute, dispense, prescribe, and use Korlym
                    need protection from a confidentiality perspective?

                    The purpose of a REMS is to ensure the benefits of the drug outweigh its risks.
                    Confidentiality and concern regarding the safety of the prescribers, pharmacists, and
                    patients does not meet criteria. Confidentiality can be maintained without a REMS.
                    Privacy may be better maintained if there are no systems in place to track formally
                    prescribers and patients. Risk to pharmacies that stock the drug should be considered
                    but it is outside the purview of a REMS.

              x     Reproductive potential for various possible Korlym off-label use populations




                                                                                                       9
                                                                                                   FDA 0301
Reference ID: 3078677
                  Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 13 of 17



                  As stated in section 3.4.1.2. above, there are a variety of uses for mifepristone
                                            (b) (4)
                                                    . The therapeutic areas included below are more likely to
                                                                                              (b) (4)
                  include females of reproductive potential than other uses                           ). A formal
                  epidemiologic review was not conducted to estimate of the proportion of females of
                  reproductive potential for each use. However, the following observations and/or
                  assumptions were made:
                                                                                                                (b) (4)




                  The degree to which Korlym will be used off label for the above uses is unknown.

              x   Extent of current off-label use
                  Current Mifeprex drug utilization information is not informative in predicting broader
                  uses for Korlym. In the September 19, 2011 mifepristone drug use review using
                  commercial databases was conducted, off-label use was described as “uncommon”
                  based on information obtained through a sample of medical offices and outpatient
                  clinics. Sales distribution data was not available. The lack of findings are not
                  surprising given the design of the Mifeprex REMS.

              5    RISK MANAGEMENT OPTIONS
              DRISK analyzed more than six risk management options to address intended termination
              of pregnancy by:
                       HCPs outside of Mifeprex REMS
                       women who seek to terminate a pregnancy and are not under the care of an HCP
              Ultimately, three options were considered.

                  1. No REMS and voluntary restricted distribution through specialty
                     pharmacies/distributors

                        This REMS option may minimize diversion and subsequent misuse by
                        minimizing the number of pharmacies stocking and dispensing Korlym for
                        outpatient use. This option is in alignment with DMEP and DRISK’s assessment
                        that a REMS is not necessary to assure the safe use of mifepristone for treating
                        patients with Cushing’s syndrome because we believe the likelihood that a
                        Cushing’s patient experiences “serious complications” relating to pregnancy
                        termination are low.


                                                                                                           10
                                                                                                        FDA 0302
Reference ID: 3078677
                  Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 14 of 17



                        This approach is also consistent with misoprostol and methotrexate, both of which
                        are known abortifacents and do not have a REMS to address that risk. This
                        approach is used to prevent misuse of the growth hormone products.

                  2. REMS with ETASU – dispensing through certified specialty pharmacies

                        This REMS option may minimize diversion and subsequent misuse by
                        minimizing the number of pharmacies stocking and dispensing Korlym for
                        outpatient use. In addition, Corcept would be required to provide FDA an
                        assessment of how the REMS is achieving its goals.

                        This option does not address intended termination of pregnancy with Korlym.

                  3. REMS with ETASU – prescriber certification (agreement not to use for
                     termination of pregnancy) and distribution through certified specialty pharmacies
                     that are willing to track inventory
                        This REMS option would minimize diversion and subsequent misuse as
                        described above. In addition, certified pharmacies (for outpatient dispensing, not
                        inpatient hospital pharmacies) would verify that prescribers were certified.
                        Prescriber certification would consist of agreement not use Korlym for pregnancy
                        termination. The addition of prescriber certification would address the risk of
                        intended termination of pregnancy with Korlym.

              These options assume that the safety labeling is maximized to address Korlym use in
              pregnancy.

              6    DISCUSSION
              The issue of how to address intended termination of pregnancy was discussed at the
              REMS Oversight Committee meeting on September 29, 2011 and at a Center Director
              Briefing on November 3, 2011.
              DMEP and DRISK presented at both meetings that women with Cushing’s syndrome are
              unlikely to be or become pregnant given the effects of their disease on the reproductive
              system and the effects of daily mifepristone treatment. Therefore, addressing the risk of
              fetal loss associated with Korlym was not discussed because 1) pregnancy is not a likely
              event in the intended population and; 2) the use of Korlym for “off-label” uses (in women
              more likely to be pregnant) is unknown and available data do not indicate that
              mifepristone would be first line treatment for any diseases or conditions at this time. For
              these reasons, there was general agreement that fetal loss can be adequately addressed
              through labeling and is not necessary to require additional safe use measures through a
              REMS at this time.
              The team stated that for any risk management approach, it is important to ensure that the
              intended treatment population can receive Korlym in a timely, dependable manner in the
              least burdensome way. Any restrictions could impede access without benefit to the
              intended population.



                                                                                                      11
                                                                                                   FDA 0303
Reference ID: 3078677
                   Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 15 of 17



              The primary focus shifted to whether or not a REMS is necessary for Korlym to maintain
              the integrity of the Mifeprex REMS. While the absence of any restrictions on Korlym
              could undermine the safe use conditions required by the Mifeprex REMS, a number of
              other factors are important considerations including:
              x The burden (reduced access, treatment delays) of a restrictive REMS to the Cushing’s
                  population without any benefit from the REMS for this population.
              x Overall drug exposure and subsequent access is anticipated to be small given the
                  small size of the intended use population and lack of a signal for substantially broader
                  use.
              x The sponsor’s plan to distribute Korlym through a specialty pharmacy regardless of
                  the REMS. If necessary, this provides the sponsor the ability to monitor use more
                  closely.
              x The cost - If the cost of this orphan product is substanial, it may be expensive to
                  obtain and deter use for pregnancy termination as well as other off label uses. In
                  addition, third party payors/reimbursement may play a substantial role in influencing
                  prescribing behavior. It is unknown how much Korlym will cost and how cost will
                  impact prescribing behavior. 13
              The need for some monitoring of use was discussed. Commercial drug use databases will
              not provide FDA with adequate estimates of Korlym use because Korlym will be
              dispensed through a specialty pharmacy. As noted above, using a single specialty
              pharmacy does allow the sponsor the ability to monitor use more closely through its
              business contract with the specialty pharmacy. Similarly, commercial drug use databases
              are not able to provide an accurate estimate of Mifeprex use due to how it is distributed
              and dispensed. The first REMS assessment for Mifeprex is due June 2012 which we
              anticipate will provide a baseline to quantify current Mifeprex use. Given these
              considerations and the discussion with the Center Director, we agree that a post-
              marketing requirement (PMR) study to obtain Korlym use data (age, gender, dose,
              duration of treatment) “to better characterize the incidence rates of adverse events with
              Korlym” is prudent. Monitoring drug use data for both Mifeprex and Korlym, in
              conjunction with reports of serious adverse events resulting from pregnancy terminations
              outside of the Mifeprex REMS, will be important factors in future regulatory action to
              address any compromise to the Mifeprex REMS.

              7     CONCLUSION
              A REMS for Korlym is not necessary to ensure that the benefits of the drug outweigh its
              risks at this time. We agree that it is prudent to monitor use through a PMR. If data
              indicate that this approach compromises the integrity of the Mifeprex REMS and results
              in serious adverse events, or additional serious safety signals arise, further regulatory
              action must be considered.


              ATTACHMENTS


              13
                Planned parenthood charges $300-800 for a medical abortion (includes diagnostic testing, mifepristone, and
              misoprostol).


                                                                                                                            12
                                                                                                                         FDA 0304
Reference ID: 3078677
                  Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 16 of 17



               ATTACHMENT 1: Drugs with a risk associated with an off-label use

        Drug             Abortifacient             Indication       Off-label use*         Contraindication            Boxed Warning
                         Efficacy
        Misoprostol      When used alone –         NSAID-induced    x Postpartum           “Cytotec should not be      “Cytotec administration to
                         variable (~40-60%);       gastric ulcers     hemorrhage           taken by pregnant           women who are pregnant
        (Cytotec)        used in combination                                               women to reduce the risk    can cause abortion …
                         with MTX or MFP                            x Cervical ripening,   of ulcers induced by        Cytotec should not be taken
                         efficacy is higher                           labor induction      NSAIDs ”                    by pregnant women to
                                                                                                                       reduce the risk of ulcers
                         (Source - Micromedex)                                                                         induced by NSAIDs…
                                                                    x Pregnancy
                                                                                                                       Patients must be advised of
                                                                      termination                                      the abortifacient property
                                                                                                                       and warned not to give the
                                                                                                                       drug to others … ”
                                                   x   Cancer
        Methotrexate     When used alone – (IM
                                                   x   Psoriasis    x Other                “MTX can cause fetal        “MTX has been reported to
                         injxn – variable); in                        Autoimmune           death or teratogenic        cause fetal death and/or
        (MTX)            combination with          x   Rheumatoid                          effects when                congenital anomalies
                                                                      diseases
                         misoprostol efficacy is       arthritis                           administered to a           Therefore, it is not
                         higher (80-90%; small         including    x More cancer          pregnant woman MTX          recommended for women
                         Ns)                           juvenile                            is contraindicated in       of childbearing potential
                                                                    x Pregnancy            pregnant women with         unless there is clear medical
                         (Source - Micromedex)                                             psoriasis or rheumatoid     evidence that the benefits
                                                                      termination          arthritis and should be     can be expected to
                                                                                           used in the treatment of    outweigh the considered
                                                                                           neoplastic diseases only    risks Pregnant women with
                                                                                           when the potential          psoriasis or rheumatoid
                                                                                           benefit outweighs the       arthritis should not receive
                                                                                           risk to the fetus Women     MTX ”
                                                                                           of childbearing potential
                                                                                           should not be started on
                                                                                           MTX until pregnancy is
                                                                                           excluded and should be
                                                                                           fully counseled on the
                                                                                           serious risk to the fetus
                                                                                           should they become
                                                                                           pregnant while
                                                                                           undergoing treatment ”
               *The off-label uses are general and based on tertiary sources; not on a formal drug use analysis.




                                                                                                                                     13
                                                                                                                                  FDA 0305
Reference ID: 3078677
                   Case 8:20-cv-01320-TDC Document 62-15 Filed 06/10/20 Page 17 of 17
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
     SUZANNE C BERKMAN ROBOTTOM
     01/27/2012

     CLAUDIA B KARWOSKI
     01/27/2012
     concur




                                                                                             FDA 0306
Reference ID: 3078677
